Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
Applicant's election with traverse of Group II, drawn to claims 1-15 in the reply filed on 12/21/21 is acknowledged. However Applicant has not provided any Remarks/reason for election with traverse.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 
Specification
The specification is objected to because of the following informalities:
Throughout the specification, the term “characteristic distance” is disclosed but it is not clear from what point to what other point is this distance measured, what is the reference point for measuring this distance. Is it from top to bottom?, is it from one side to another side?, or is it measured from the center? Appropriate correction is needed.

Claim Rejections - 35 USC § 112


In claim 1, the term “characteristic distance” is disclosed but it is not clear from what point to what other point is this distance measured, what is the reference point for measuring this distance. Is it from top to bottom? is it from one side to another side?, or is it measured from the center? The same applies to the distance limitation in claims 2-7.Clarification for the distance and the limitations related to the distance in Claims 2-7 needs to be provided. Appropriate correction is needed.
Further for claim 9, it is not clear, what is meant by “density of below 98 percent of a theoretical solid state density”. It is not clear as to what is theoretical solid state density. Appropriate correction is needed.
For claim 14, it is not clear as to what is meant by “ceramic element has a standard deviation of efficacy”. It is not clear as to what is meant by standard deviation of efficacy. The actual value of lumens/watt is missing? Is there any specific value for the lumens/Watt, since any value be it low or high can have standard deviation/variation. For purposes of examination, the limitation is considered to be a lumens/watt value.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Keslo (US 20120326344) in view of Ferrini (US 20100102251)
Regarding claim 1, Keslo teaches an optical converter comprising:
a ceramic element that is fluorescent so that light of a first wavelength is absorbed in the ceramic element and fluorescent light having longer wavelength is emitted, wherein the ceramic element comprises pores (Abstract) so that a radial distribution function of pore locations deviates from unity and has a maximum at a characteristic distance of at least 1.2 (see 112 rejection).
Keslo teaches that the pores can have desired distribution ([0011], [0009]). Keslo also teaches that the pores cause scattering in order to optimize the yellow emission ([0008], [0023]) but does not explicitly teach that spatially irregularly distributed therein, the pores having a distribution that is inhomogeneous. 
Furthermore, Ferrini explicitly discloses that perturbing (dictionary meaning: a deviation of a system) homogeneous pore size distribution results in achieving scattering centers ([0192], [0070]). 
From the teachings of Ferrini, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use perturbation of 

Regarding claim 2, Keslo in view of Ferrini teaches that the radial distribution function converges to unity with increasing distances higher than the characteristic distance (112 rejection above).

Regarding claim 3, Keslo in view of Ferrini teaches that the radial distribution function, below the characteristic distance, diminishes towards shorter distances and drops below unity (112 rejection above).

Regarding claim 4, Keslo in view of Ferrini teaches that the maximum is less than 2 (112 rejection above).
Regarding claim 5, Keslo in view of Ferrini teaches that the characteristic distance is in a range from 1.0 pm to 3 pm (112 rejection above).

Regarding claim 6, Keslo in view of Ferrini teaches that the radial distribution has a modal value of between 0.5 pm to 1.2 pm (112 rejection above).

Regarding claim 7, Keslo in view of Ferrini teaches that the radial distribution has a modal value of between 0.6 pm to 0.9 pm (112 rejection above).


 
Regarding claim 10, Keslo in view of Ferrini teaches that the ceramic element absorbs blue light as light of a first wavelength and emits yellow or green light as the fluorescent light having the longer wavelength ([0023] of Keslo).

Regarding claim 11, Keslo in view of Ferrini teaches that the ceramic element has a turbidity value for light having a wavelength of 570 nm (yellow) that is larger than the turbidity value for light having a wavelength of 450 nm (blue) (from the teachings of [0023] of Keslo wherein higher scattering/turbidity is disclosed for yellow than the blue).

Regarding claim 13, Keslo in view of Ferrini teaches that the ceramic element has a cx vs cy value in Fig.1 of Kelso, wherein  a standard deviation of cx-values and cy-values of emitted light that is less than 0.005 (as seen below for one example of the ceramic converters ([0016]) as shown below, the cy value is 0.30 and the cx value is between 0.30 and 0.25, which will result in a lower than 0.005 deviation).
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    446
    626
    media_image1.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keslo (US 20120326344) in view of Ferrini (US 20100102251) and further in view of AAPA (WO 2007/107917 A2)
Regarding claim 9 , Keslo in view of Ferrini teaches the invention set forth in claim 1 above but is silent regarding the ceramic element has a density of below 98 percent of a theoretical solid state density.
AAPA teaches the ceramic element has a density of below 98 percent of a theoretical solid state density ([0007] of instant PG.Publication).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a density of below 98 percent, as disclosed in AAPA, the device of Keslo in view of Ferrini in order to optimize the luminous efficiency ([0007] of instant PG.Publication regarding the AAPA above).

 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keslo (US 20120326344) in view of Ferrini (US 20100102251) and further in view of Sorg (US 20150062955) 
Regarding claim 9 , Keslo in view of Ferrini teaches the invention set forth in claim 1 above but is silent regarding a disc shaped carrier, wherein the ceramic element is a disc or ring shaped and is mounted on the so disc shaped carrier as to form a converter wheel.
Sorg teaches a carrier, wherein the ceramic element is mounted on the shaped carrier as to form a converter wheel (121, 221,[0031], [0035],-[0037],[0042]). Although Sorg does not explicitly teach a converter wheel with a circular disk, however since Sorg teaches a rotational symmetry and the phosphor element is a disc or ring shaped and is mounted on the so disc shaped carrier, it is a well-known technique to use the plate 22 for rotational purposes using color wheels known in the art in order to use broad-band light generation.

Regarding claim 15, Keslo teaches a light source ([0002]) comprising:
an optical converter having a ceramic element; and a source light emitter arranged to direct source light onto the ceramic element so that the optical converter emits secondary light having a longer wavelength than the source light (Abstract), so that a radial distribution function of pore locations deviates from unity and has a maximum at a characteristic distance of at least 1.2 (see 112 rejection).
Keslo teaches that the pores can have desired distribution ([0011], [0009]). Keslo also teaches that the pores cause scattering in order to optimize the yellow emission 
Furthermore, Ferrini explicitly discloses that perturbing (dictionary meaning: a deviation of a system) homogeneous pore size distribution results in achieving scattering centers ([0192], [0070]). 
From the teachings of Ferrini, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use perturbation of homogeneous pore distribution, the device of Keslo in order to increase conversion efficiency ([0252],[0102],[0193] in Ferrini).
Keslo in view of Ferrini does not teache  a  mount on which the ceramic element is fixed, wherein the mount is static ( - -or adapted to provide a rotational or reciprocating movement to the ceramic element - -).
 Sorg teaches a mount, on which the ceramic element is fixed, wherein the mount is static (121, 221,[0031], [0035],-[0037],[0042]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a carrier and a mount, as disclosed in Sorg, the device of Keslo in view of Ferrini in order to use broad-band light generation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keslo (US 20120326344) in view of Ferrini (US 20100102251) and further in view of Soer (US 20190093832)
Regarding claim 9 , Keslo in view of Ferrini teaches the invention set forth in claim 1 above but is silent regarding the ceramic element has a standard deviation of efficacy, measured in lm/W, that is less than 4 lm/W (see 112 rejection above).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to achieve a high lumen efficiency/deviation from the lumen efficiency in the range of 130-135 lm/W, as disclosed in Soer, the device of Keslo in view of Ferrini in order to increase the light use efficiency of the LED ([0068] in Soer).

Other art
[0093] in US 20110309384 teaches pores in order to optimize the diffusivity
US 20100258831 teaches reflective scattering by pores-[0033]
 					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875